PREWITT, Judge,
concurring in part and dissenting in part.
I would affirm the conviction for “unlawful use of weapons”, § 571.030, RSMo 1986 and reverse the conviction for “Trafficking in children”, § 568.175, RSMo 1986.
What defendant did was highly reprehensible but his point is correct that there was insufficient evidence to establish that he had committed the offense of trafficking in children “in that there was no evidence whatsoever that appellant offered money for the offer of delivery of a child to a person or entity other than appellant.” Section 568.175.1, RSMo 1986, states:
Trafficking in children — elements of crime — penalty.—1. A person, partnership, corporation, agency, association, institution, society or other organization commits the crime of trafficking in children if he or it offers, gives, receives or solicits any money, consideration or other thing of value for the delivery or offer of delivery of a child to another person, partnership, corporation, agency, association, institution, society or other organization for purposes of adoption, or for the execution of a consent to adopt or waiver of consent to future adoption or a consent to termination of parental rights.
*855Courts should follow the rule that a criminal statute must be construed liberally in favor of the defendant and strictly against the state. State v. Treadway, 558 S.W.2d 646, 652 (Mo. banc 1977), cert. denied, 439 U.S. 838, 99 S.Ct. 124, 58 L.Ed.2d 135 (1978), overruled on other grounds, Sours v. State, 593 S.W.2d 208, 210 (Mo. banc 1980), cert. denied, 449 U.S. 1131, 101 S.Ct. 953, 67 L.Ed.2d 118 (1981).
A criminal statute does not include offenses or persons other than those which are clearly described and prescribed within the spirit and letter of the statute. State v. Kayser, 552 S.W.2d 27, 29-30 (Mo.App.1977). “If there is fair doubt as to whether the act charged and proved is embraced within the prohibition, that doubt will be resolved in favor of the accused.” Id., 552 S.W.2d at 30.
Reduced to how it may apply here, § 568.175.1, RSMo 1986, states that “A person ... commits the crime of trafficking in children if he ... gives ... any money ... for the delivery ... of a child to another person ... for purposes of adoption". “Another person” would appear to indicate someone other than the person initially mentioned in the sentence, although it could possibly be construed as being someone other than the one who had control of the child. The state so argues. Neither party cites any authority construing this statute.
Section 568.175.1 initially refers to the wrongdoer and then to "another person”. Only they and the child are mentioned. The custodian of the child is not referred to. If defendant is guilty of the offense charged, the wrongdoer, and “another person” are the same.
“Another” means “additional; one more” or “Distinctly different from the first.” The American Heritage Dictionary 54 (1978). 3A C.J.S. 895 (1973), defines “another” “as meaning a different or separate person or thing; a different, distinct, or separate (one) from the one considered; distinct or different; not the same; one more”. See also The Random House Dictionary 85 (2d ed. 1987) (another means “one more”, “additional” or “different”).
Referring to “another person” being present in a building in a statute on arson means “one other than the person charged with the crime.” State v. Pellegrino, 194 Conn. 279, 480 A.2d 537, 541 (1984).
To construe “another person” as someone other than the custodian of the child would, in effect, be adding to the statute “from its custodian”, (or similar words) so that the section would read in part the “delivery of a child from its custodian to another person”. The statute does not say that. As applicable here, other than the child, it mentions only two persons, the wrongdoer and “another person”. It is illogical for them to be the same. If they were intended to be the same person, “another” accomplishes no purpose except to mislead.
Construing the statute against the state, we should reach the conclusion that by referring to “another person” the statute requires that this person be someone other than the one who “offers, gives, receives or solicits any money, consideration or other thing in value for the delivery or offer of delivery of a child”.
This interpretation is fortified by the offense being described as “trafficking in children”. “Trafficking” means “To carry on trade; have dealings.” The American Heritage Dictionary 1361 (1978). See also Curten v. Atkinson, 36 Neb. 110, 54 N.W. 131, 133-134 (1893) (“traffic in intoxicating drinks” means selling liquor, not the use of it by the saloon keeper); Ferrari v. Bauerle, 519 S.W.2d 144, 147 (Tex.Civ.App.1975) (“Traffic in” synonymous with “deal” or “deal in”). See also The Random House Dictionary 2006 (2d ed. 1987) (Traffic means “trade; buying and selling; commercial dealings”).
Defendant’s only point, which was not limited to the charge of trafficking in children, is his contention that the trial court erred in overruling his objection to testimony that defendant said that “the only thing *856... he needed ... was modern electricity ... and tender young pussy”. Whether or not that evidence was properly received need not be decided.
The evidence that defendant was guilty of an unlawful use of a weapon was substantial and included defendant’s admission of the facts necessary for a conviction. “Error which in a close case might call for reversal may be disregarded as harmless where the evidence of guilt is strong.” State v. Bellew, 586 S.W.2d 461, 464 (Mo.App.1979). The evidence questioned was not prejudicial.
HOGAN, J., concurs in the opinion of PREWITT, J.